         Case 1:19-cv-00975-ER Document 27 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOEL ANTONIO NICO LOPEZ,
a/k/a Jose, individually and on behalf of
others similarly situated,
                              Plaintiﬀ,
                                                                ORDER
                – against –
                                                           19 Civ. 975 (ER)
3662 BROADWAY RESTAURANT
CORP. d/b/a Taqueria San Pedro, JOHN
DOE CORP. d/b/a El Patio Mexicano, and
ALBERTICO CHAVEZ,
                              Defendant.


RAMOS, D.J.:

         On December 19, 2019, this Court stayed this matter during the pendency of

Chavez's bankruptcy proceedings in the U.S. Bankruptcy Court for the Southern District

of New York. Since then, no action has occured in this case. Accordingly, the parties are

directed to submit a joint status report by November 1, 2020.


It is SO ORDERED.


Dated:     October 2, 2020
           New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.
